UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1328


In re: CHARLES HUFTON,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:21-hc-02043-FL)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Hufton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Hufton petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2241. He seeks an order from this court directing the district court to act. Our review of

the district court’s docket reveals that the district court dismissed Hufton’s § 2241 petition

without prejudice on July 21, 2021, for failure to state a claim. Accordingly, because the

district court has recently decided Hufton’s case, we deny the mandamus petition as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2